Ms. Paula Herzmark Executive Director Department of Local Affairs 1313 Sherman Street, Room 518 Denver, CO  80203
Dear Ms. Herzmark:
This opinion letter is in response to your letter of November 19, 1979, in which you inquired about the authority of a sanitation district to construct employee housing on district-owned land.
QUESTIONS PRESENTED AND CONCLUSIONS
You have asked the following questions:
1. May a sanitation district construct employee housing on property owned by the district?
My conclusion is yes.
2. Is such construction within the statutory power of a sanitation district
     My conclusion is that there is such authority, given certain restrictions.
ANALYSIS
This opinion is based upon the assumption that your inquiry relates to sanitation districts organized and operated pursuant to C.R.S. 1973, 32-4-101 et seq.
Sanitation districts have the authority to hire employees (C.R.S. 1973, 32-4-113(1)(h)) and to acquire real property (C.R.S. 1973, 32-4-113(1)(f)). Sanitation districts also have the broad authority to exercise "all rights and powers necessary or incidental to or implied from the specific power granted" to such districts. (C.R.S. 1973, 32-4-113(o).)
In certain circumstances, it may be necessary for a district to construct and provide employee housing. This should be done after a finding that such housing is necessary for the district to perform the functions for which it was organized.
Such property should be restricted to employees and their families, and not rented to the general public. Further, such property could either be offered as a part of compensation, or on a nonprofit basis to the employees.
SUMMARY
It is my opinion that under certain conditions, sanitation districts organized under C.R.S. 1973, 32-4-101 et seq. have the statutory authority to construct employee housing on land owned by the district.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SEWAGE EMPLOYEES HOUSING, PUBLIC SPECIAL DISTRICTS
C.R.S. 1973, 32-4-113
LOCAL AFFAIRS, DEPT. OF Administration
Sanitation districts organized under C.R.S. 1973, 32-4-101 et seq. have the statutory authority to construct employee housing on land owned by the district, under certain conditions